Citation Nr: 1533241	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-18 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome and degenerative joint disease of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome and degenerative joint disease of the right knee.

3.  Entitlement to a higher evaluation for chronic lumbosacral strain with degenerative joint disease, intervertebral disc syndrome, and left lower extremity radiculopathy, currently evaluated as 10 percent disabling prior to March 11, 2013 and 20 percent disabling thereafter.

4.  Entitlement to service connection for hammertoe of the left fourth toe.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and L.V.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1985.  The Veteran also had service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, additional pertinent medical evidence was added to the Veteran's VBMS electronic claims file.  This evidence includes VA treatment records from the Fayetteville VA Medical Center.  This evidence, which pertains to all of the issues on appeal, was submitted after the issuance of the most recent supplemental statement of the case, dated in July 2013.  In June 2015, the Board sent the Veteran a letter to clarify whether she wanted to waive AOJ consideration of the newly submitted evidence.  The Veteran did not respond to the letter and a waiver of consideration by the AOJ is not of record.  Under 38 C.F.R. § 20.1304(c) (2014), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  For this reason, the Board is remanding this case to for AOJ review of the additional evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the issues of on appeal in light of all additional evidence added to the record.  

2.  If the benefits sought on appeal are denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




